Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
The amendments and remarks filed on 1/29/2021 have been received and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 and 21-22 are indefinite as to the expression “without an adhesive layer including an adhesive agent, that is configured to remain in contact with a target surface defined by a second article to provide an microbial effect to the target surface”.  Such phrase fails to set forth the intended meaning.  The term “including”, covers a narrow component and a broad component.  Furthermore, the term “the target surface defined by a second article” is indefinite as to what the second article is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentino et al. (US 2016/166738) in view of WO 2015/187632.
Valentino et al. teaches an antimicrobial formulations and coating for medical devices and processes. The formulation comprises at least one water permeable polymer with at least one antimicrobial agent in a liquid medium and are prepared by wet milling the components and can form antimicrobial coating having uniformely dispersed particles having an average size of no greater than 50 microns. See the abstract, Para [0005], [0006] and [0012]. Valentino teaches the use of thermoplastic polyurethane elastomer and a silver based antimicrobial agent in Para [0009]. The use of polymers, such 
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “The cited portions of Valentino relate to antimicrobial formulations for forming a coating on a surface of, e.g., a medical device,1 and not an antimicrobial film defining a contact surface configured to attach to a target surface defined by a second article. Moreover, to the extent that Avery arguably describes antimicrobial films in the cited portions, it appears that Avery describes adhering the antimicrobial films to another surface using an adhesive layer including an adhesive agent formed on a surface of the film. For example, with reference to FIG. 2 of Avery, Avery describes that the illustrated “adhesive or tape construction [comprises] a polymeric film 210 and an adhesive layer 220 disposed on a surface of the polymeric film 210.”2 Such a characterization is consistent with the Office’s allegation that Avery “teaches the use of an adhesive surface in a composition” and that “[i]t would have been obvious to a person skilled in the art to add an adhesive surface contact to the composition of Valentino.” Even if Avery appears to describe other embodiments in which an antimicrobial film does not have an adhesive layer, such as the film 100 shown in FIG. 1 of Avery, Avery fails to describe that those films define a contact surface that is configured to remain in contact with a target surface defined by a second article to provide an antimicrobial effect to the target surface. Indeed, in the cited portions of Avery, it appears that Avery only contemplates employing an adhesive layer including an adhesive agent to an antimicrobial film in order to adhere the film to other surfaces”.  It is the examiner’s position that Avery might not describe what the function of the films in contact surface, it still teaches the artcle of claim 1, regardless of its function.  Applicant in his remarks also argues that the “Independent claim 18 is directed to an article comprising a plurality of antimicrobial fibers, wherein the plurality of antimicrobial fibers comprise at least one water permeable polymer comprising uniformly dispersed particles of at least one antimicrobial agent, wherein the particles and any agglomerations of the at least one 
The incorporation of the limitations of the dependent claims into the article of claim 1, would place the application in a better condition for allowance after the 112 second paragraph issues is resoved.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617